Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is an Allowance in response to a RCE filed 6/28/21 in which claims 15-16, 18, 22, 25 and 27 were amended and claims 33-61 were added.
Terminal Disclaimer
The terminal disclaimer(s) filed on 3/22/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Oliverio on 3/22/21.
	Application is changed as follows:

Change claim 23, seventh from last line from “via an controller” to – via a controller –.

Allowable Subject Matter
Claims 14-61 are allowed.

	Also, regarding US 2008/0014296 alone, which does not teach the aforementioned instant controller methodology, it would not have been obvious to one of ordinary skill in the art at the time the invention was made, being without knowledge of such controller methodology, to implement such controller methodology to arrive at the instant invention.  Further, regarding a combination of US 2008/0014296 and JP H6-064002 to provide the missing controller methodology, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to implement such controller methodology either, because JP H6-064002 does not teach the pin velocity profile or magnitude of non-zero pin velocities after start of pin movement from the gate closed position.  JP H6-064002 just teaches gradual opening of an on-off valve, which by dictionary definition of gradual, would mean movement of the valve pin little by little.  Additionally, JP H6-064002 teaching that the quantity of hydraulic fluid expelled from a chamber of a hydraulic cylinder is regulated to control pin movement also does not specify the pin velocity profile or magnitude of non-zero pin velocities after start of pin movement from the gate closed position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743